Citation Nr: 1438386	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  10-27 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation for a stomach disability under the provisions of 38 U.S.C.A. 1151, claimed as due to VA medical treatment in November 16, 2004, (cyst gastrostomy), to include foreign bodies (sutures) left behind.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D.Cleary, Counsel





INTRODUCTION

The Veteran had active service from October 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.

The Board notes that, during the pendency of this appeal, the Veteran had filed an additional claim for service connection under 38 U.S.C.A. § 1151 for depression, diabetes and weight loss.  See July 2010 claim.  These claims were denied in an unappealed June 2013 rating decision and are not before the Board.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in such file reveals that an Appellant's Brief was submitted in December 2013 on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDING OF FACT

The Veteran's claimed stomach disability, characterized by the additional symptoms of abdominal pain, jaundice, weight loss, and peptic ulceration, was not caused by the November 2004 cyst gastrostomy.  There was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing this treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation for a stomach disability under 38 
U.S.C.A. 1151, claimed as due to VA medical treatment in November 16, 2004, (cyst gastrostomy), to include foreign bodies (sutures) left behind, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See September 2008 letter.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran contends that he has developed a stomach disability as a result of VA treatment.  Specifically, he reported abdominal pain, jaundice, nausea, vomiting, decreased appetite, weight loss, and peptic ulcer that were not present prior to a November 16, 2004, cyst gastrostomy.  He believes these symptoms are attributable to sutures left behind following the surgery that were later surgically removed in October 2008.  See October 2008 statement.  The Veteran further contends that his additional surgical procedures, including May 2005 retrograde choloangiopancreatography with stent and June 2005 stent removal and replacement, were "performed to correct errors made by VA medical staff at his expense."  See December 2013 Appellant's Brief.

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the Veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service-connected.  See also 38 C.F.R. §§ 3.361, 3.800(a). 

Although claims for 38 U.S.C.A. § 1151 benefits are not based upon actual service connection, there are similarities in their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993).  A claim for 38 U.S.C.A. § 1151 benefits must be supported by medical evidence of a current disability and medical evidence that the current disability resulted from VA hospitalization, medical examination, or treatment.

Where it is determined that there is additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of hospitalization, medical or surgical treatment, or examination, compensation will be payable for such additional disability.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  38 C.F.R. § 3.361(c)(1).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Id.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from these requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32.

In essence, a claimed disability is a qualifying additional disability if such disability was not the result of the Veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was due to either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In this case, the record clearly indicates that the Veteran signed consent forms prior to the procedure at issue.  Furthermore, the May 2014 independent medical opinion found that the informed consent for the November 2004 procedure "was appropriate in its content, and all reasonable and foreseeable complications were included.

The record also shows the Veteran's complaints of additional disability following his surgeries.  However, no evidence of record attributes the Veteran's additional symptoms to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable.

With regard to the question of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, given the complex nature of the medical question at issue, in December 2013, the Board sought an independent medical expert opinion.  In May 2014, an independent medical examiner opined as follows: 

Review of the preoperative, intraoperative, and postoperative notes related to the November 2004 cystgastrostomy identifies no departure from the standard of care.  The indications for and operative conduct of the procedure were entirely appropriate and professional.

Moreover, it was noted that the "standard conduct of cystgastrostomy includes the use of durable sutures to imbricate the gastric and pseudocyst wall.  This is performed in an attempt to maximize the durability of cystgastrostomy patency."  Furthermore, the May 2014 independent medical examiner noted that the Veteran "was followed closely with a level of gastroenterological surveillance and care that was appropriate for a patient with chronic pancreatitis."  Thus, while sutures remained after the November 2004 surgery, their presence alone is not evidence carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

With regard to the related question of whether the presence of these sutures following the November 2004 surgery caused the Veteran's additional symptoms, the medical evidence of record does not support this assertion.  At the time of the October 2008 suture removal, the gastroenterologist noted that "these sutures are not responsible for the patient's symptoms."  Likewise, the March 2011 VA examiner found that it was less likely as not that the Veteran's diabetes mellitus and weight loss  were due to negligence on the part of VA in the November16, 2004, cystgastrostomy, as that examiner was unaware of any published data associating diabetes mellitus or weight loss with a foreign body in the stomach.  Finally, the independent medical examiner specifically found that "it is extremely unlikely that [the Veteran's symptoms of pain and weight loss] were related to the sutures."  See May 2014 opinion.  Instead, the May 2014 opinion notes that the Veteran's additional symptoms, including abdominal pain, jaundice, peptic ulceration, and weight loss, were unlikely caused by the November 2004 cyst gastrostomy and "more likely due to the underlying condition that motivated the cystgastrostomy, namely chronic pancreatitis."  Thus, there is no medical evidence that the sutures left behind from the November 2004 surgery caused the Veteran additional disability.

To the extent that the Veteran has argued fault on VA's behalf, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), which held that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  While the Veteran may be competent to provide lay evidence placing the onset of his additional symptoms at or after his surgeries that is not the question at issue.  Instead, the question of causation for purposes of 38 U.S.C.A. § 1151 claims is whether the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  There is no indication that the Veteran possesses the requisite medical expertise to provide a competent opinion on this question. 

The weight of the evidence of record is against a finding of carelessness, negligence, lack of proper skill, error in judgment on the part of VA.  Likewise, causation has not been attributed to an event not reasonably foreseeable.  Moreover, the record shows that the November 2004 surgery was performed with the Veteran's informed consent.  Thus, the criteria for compensation under 38 U.S.C. § 1151 have not been met.

In summary, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to compensation under 38 U.S.C. § 1151 for a stomach condition.  The benefit sought on appeal must accordingly be denied.


ORDER

Entitlement to compensation for a stomach disability under the provisions of 38 U.S.C.A. 1151, claimed as due to VA medical treatment in November 16, 2004, (cyst gastrostomy), to include foreign bodies (sutures) left behind, is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


